Case 19-00439-RLM-7           Doc 10     Filed 02/08/19     EOD 02/08/19 16:06:52          Pg 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
                                    :
In re:                              :
                                    :
    Brian Christopher Hage          :  Case No.: 19-00439
    Kelly Jeanne Hage FKA Kelly     :  Chapter 7
    Jeanne Jeffrey                  :  Judge Robyn L. Moberly
                                    :  *********************
       Debtor.                      :


   MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT OF
  PROPERTY BECAUSE STATEMENT OF INTENT PROPOSES SURRENDER OF
  PROPERTY AND NOTICE OF OBJECTION DEADLINE WITH 30-DAY WAIVER
                        (FIRST MORTGAGE)

The creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, hereby moves the Court, pursuant to

11 U.S.C. § 362(d) and § 554, to lift the automatic stay and abandon from the estate the

following real property:

              11532 E 75th St, Indianapolis, IN 46236, (hereinafter the "Property").

In support of the motion, the Creditor states the following:

       1.      Brian Christopher Hage and Kelly Jeanne Hage FKA Kelly Jeanne Jeffrey

(hereinafter collectively, ''Debtor'') filed a Chapter 7 case on January 24, 2019, (hereinafter the

"Petition Date").

       2.      As of the Petition Date, the Creditor was the holder of a claim secured by the

Property, more particularly described in the Mortgage, a copy of which is attached as Exhibit

"A".

       3.      The above described Mortgage was given to secure a promissory note,

(hereinafter the "Note"), dated June 14, 2017 and made payable to the Creditor in the original

sum of $191,468.00. A copy of the Note is attached hereto as Exhibit "B".



                                                  1
19-004778_LMS1
Case 19-00439-RLM-7           Doc 10     Filed 02/08/19      EOD 02/08/19 16:06:52          Pg 2 of 4



       4.        The Creditor perfected an interest in the Property, more particularly described in

the Mortgage, recorded in Marion County Recordings Office on June 21, 2017. Evidence of

perfection is attached as Exhibit "A".

       5.        Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,

judgments, mortgages, and security agreements in support of right to seek a lift of the automatic

stay and foreclose if necessary.

       6.        As of January 29, 2019, the outstanding principal of the Note was $188,314.66

and the outstanding interest was $4,208.38. As of January 29, 2019, the approximate payoff of

the loan in question, consisting of the outstanding principal, interest, escrow advances, fees and

costs is $195,926.42.

       7.        The Property is burdensome and/or of inconsequential value and benefit to the

estate. Cause exists to lift the automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2) for

these reasons:

       a.        Debtor has no equity in the Property. Creditor believes that the Property has a
                 value of $189,500.00 based on Auditor Records, which is attached hereto as
                 Exhibit "C". The balance on Creditor's first mortgage exceeds the value of the
                 Property. Based upon the lack of equity in the Property, Creditor asserts that the
                 Property is burdensome and/or of inconsequential value and benefit to the estate.

       b.        The Creditor is not being adequately protected. Per the Note and Mortgage,
                 payments are applied to the last month due. Based on the foregoing, Debtor has
                 failed to make periodic payments to Creditor since August 1, 2018 through
                 January 1, 2019, as of January 29, 2019.

       c.        Debtor intends to surrender the Property located at 11532 E 75th St, Indianapolis,
                 IN 46236 according to the Statement of Intent filed.

       8.        The Creditor hereby waives the right under 11 U.S.C. § 362(e) to a hearing on this

motion within thirty (30) days of the date it is filed. Creditor, by counsel, further prays that the

fourteen (14) day stay of the order imposed by Bankruptcy Rule 4001(a)(3) be waived.

                                                  2
19-004778_LMS1
Case 19-00439-RLM-7          Doc 10     Filed 02/08/19     EOD 02/08/19 16:06:52           Pg 3 of 4



PLEASE TAKE NOTICE THAT any objection must be filed with the Bankruptcy Clerk

within (14) days of the date of this notice. Those not required or not permitted to file

electronically must deliver any objection by U.S. mail, courier, overnight/express mail or in

person at:

                                  Indianapolis
                                  116 U.S. Courthouse, 46 E. Ohio St.
                                  Indianapolis, IN 46204

The objecting party must ensure delivery of the objection to the party filing the motion. If an

objection is NOT timely filed, the requested relief and abandonment may be granted.

       WHEREFORE, the Creditor moves the Court to enter an order lifting the automatic stay

and abandoning the Property, and granting such other relief as appropriate.

                                                      Respectfully submitted,
                                                      /s/ Sarah E. Barngrover
                                                      Sarah E. Barngrover (28840-64)
                                                      Edward H. Cahill (0088985)
                                                      Adam B. Hall (0088234)
                                                      John R. Cummins (11532-10)
                                                      Amy E. Gardner (93532)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      614-220-5611; Fax: 614-627-8181
                                                      Attorney for Creditor
                                                      The case attorney for this file is Sarah E.
                                                      Barngrover.
                                                      Contact email is
                                                      sebarngrover@manleydeas.com




                                                 3
19-004778_LMS1
Case 19-00439-RLM-7          Doc 10      Filed 02/08/19    EOD 02/08/19 16:06:52         Pg 4 of 4




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from

Automatic Stay and Abandonment of Property Because Statement of Intent Proposes Surrender

of Property and Notice of Objection Deadline with 30-Day Waiver (First Mortgage) was served

on the parties listed below via e-mail notification:

   U.S. Trustee, 101 W. Ohio St.. Ste. 1000, Indianapolis, IN 46204, 317-226-6101

   Gregory S. Fehribach, Office of Gregory S. Fehribach, 50 S Meridian St Ste 700,
   Indianapolis, IN 46204-3530, mjurkiewicz@thefehribachgroup.com

   Dana L. Oglesby, Attorney for Brian Christopher Hage and Kelly Jeanne Hage FKA Kelly
   Jeanne Jeffrey, Jackson & Oglesby Law LLC, 6520 E. 82nd St., Suite 101, Indianapolis, IN
   46250, court@indybankruptcylaw.com

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from

Automatic Stay and Abandonment of Property Because Statement of Intent Proposes Surrender

of Property and Notice of Objection Deadline with 30-Day Waiver (First Mortgage) was served

on all parties listed on the attached creditor matrix via regular U.S. Mail, postage prepaid on
          08 2019.
February ___,

                                                               /s/ Sarah E. Barngrover




                                                  4
19-004778_LMS1
